EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-188817 and 333-194894 on Form F-3 and No. 333-187020 on Form S-8, of our report dated February 28, 2014, relating to the consolidated financial statements of GasLog Ltd. (the Company) as of December31, 2013 and for the two years in the period then ended, appearing in this Annual Report on Form20-F of the Company for the year ended December 31, 2014. /s/ Deloitte Hadjipavlou, Sofianos & Cambanis S.A. Athens, Greece March 25, 2015
